Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Schaefer on 03 June 2022.
The application has been amended as follows: 

In the Claims


	In claim 1, line 4, change “a first” to ---an elongated first---,
Line 7, after the first occurrence of “shoulder (46)” insert ---at a free terminal end of the first bending region---,
Line 16, change “the first” to ---the free terminal end of the first---.




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed wiper frame distinguishes from the closest prior art to Schmid by setting forth a wiper blade wherein the resilient region extends from a free terminal end of the bending region to the wiper blade lip.  The claims also specify a particular width of the resilient region not disclosed by Schmid.  In Schmid, the equivalent resilient region (7) does not extend from a free terminal end of the bending region but rather from a side thereof.  The resilient region extending from a free terminal end of the bending region does not appears fairly taught by the prior art.  For at least the above, the claims appear patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
03 June 2022